 

 

IN THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

DONALD ROBERT CONKL|N, |V, : No. 3:18cv1702
P|aintif'f :

(Judge Mun|ey)

v. :

: (Magistrate Judge Mehalchick)

JOHN P. BOHRMAN, :

Defendant

llllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll
lllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll

 

q‘l"»

AND NOW, to wit, this day of November 2018, we have before us

 

 

for disposition l\/|agistrate Judge Karo|ine Mehalchick’s report and
recommendation, which proposes that plaintiff’s motion to proceed in forma
pauperis be granted, but that his complaint be dismissed without prejudice for
failure to state a claim upon which relief can be granted. The magistrate judge
further recommends that the plaintiff be given thirty (30) days to amend his
complaint to clearly reassert his claims in accordance with Ru|e 8(a) and 8(d)(1)
of the Federa| Ru|es of Civil Procedure.

No objections to the report and recommendation have been filed, and the
time for such filing has passed. Therefore, in deciding whether to adopt the report
and recommendation, we must determine if a review of the record evidences
plain error or manifest injustice. FED. R. Clv. P. 72(B) 1983 Advisory Committee

Notes (“When no timely objection is filed, the court need only satisfy itself that

 

 

 

there is no clear error on the face of the record to accept the recommendation”);
_W__ also 28 U. S. C. § 636(b)(1); Su||ivan v. Cuy|er, 723 F. 2d 1077, 1085 (3d Cir.
1983)

After a careful review, we find neither clear error on the face of the record
nor manifest injustice, and therefore, we shall adopt the report and

recommendation lt is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 11) is
ADOPTED;

2) P|aintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED;
3) P|aintiff’s complaint is D|SM|SSED W|THOUT PREJUD|CE;

4) P|aintiff has S|XTY DAYS (60)1 to amend his complaint; and

5) This matter is remanded to Magistrate Judge Mehalchick for further

proceedings including disposition of the pending motion for appointment
ofcounseL

/ /LUD¢EJAM NLEY
United StateE ist tCourt

 

 

1 Magistrate Judge Mehalchick recommends that the plaintiff be provided thirty
days to file an amended complaint. However, the plaintiff has since requested
additional time. (Doc. 12). As such, we wi|| allow the plaintiff sixty days to file his
amended complaint.

2

 

 

